Citation Nr: 9936280	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
hand injury, currently rated 20 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 until 
April 1966.  He also had later reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the VA RO which 
denied a claim for an increase in a 10 percent rating for 
residuals of a left hand injury.  In September 1998, the 
Board remanded the claim to the RO for further development.  
In February 1999, the RO granted an increased rating of 20 
percent for residuals of a left hand injury.  The case was 
returned to the Board in November 1999.

In February 1997, the Board denied a claim for an increased 
rating for right ear hearing loss, and such issue is no 
longer in appellate status.  In November 1999, the veteran 
submitted, directly to the Board, a copy of a recent hearing 
test.  It is unclear, but he may attempting to file a new 
claim for an increased rating for right ear hearing loss.  
Any such claim is not properly before the Board, and the 
Board refers the matter to the RO for appropriate action.


FINDINGS OF FACT

Residuals of a left (minor) hand injury are manifested by 
some limitation of motion of the left wrist (including 
dorsiflexion of 40 degrees and palmar flexion of 30 degrees) 
and some limitation of motion of the left 2nd, 3rd, and 4th 
fingers (equivalent to no more than favorable ankylosis of 
these fingers).  Arthritis of the left wrist or hand is not 
shown by X-rays.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of an injury of the left hand are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5003, 5010, 5215, 5218, 5222, 5223 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In October 1995, the Board granted service connection for 
residuals of a left hand injury based on reported left hand 
injuries during active duty for training in 1982 and 1987.  

In November 1995, the RO assigned a 10 percent rating for 
residuals of a left hand injury; the RO described the 
disability as arthritis with limitation of motion of the left 
wrist and of the 2nd, 3rd, and 4th fingers.  The 10 percent 
rating was based on the findings of a January 1988 VA 
examination that noted the veteran was right-handed, and 
found injury to the tendons of prime movers of the left wrist 
and prime movers of the left 2nd, 3rd, and 4th fingers, 
resulting in permanent contracture and partial loss of 
function.  

In October 1996, the veteran filed a claim for an increased 
rating for his service-connected left hand condition.

VA outpatient treatment records in 1996 and 1997 note 
treatment for cervical spine, shoulder, and elbow pain.  In 
August 1996, the veteran reported bilateral wrist and elbow 
pain, apparently aggravated by his employment, which involved 
crawling in the mines for 3 hours a day.  There was an 
impression of brachial tendonitis, secondary to fractures of 
elbows and wrists.  In October 1996, the veteran reported he 
had multiple fractures of his upper extremities; there was a 
diagnosis of traumatic arthritis/ degenerative joint disease.  
X-rays were scheduled, and these showed a normal left hand 
and wrist.  (X-rays showed degenerative joint disease in the 
cervical spine and left shoulder with residuals of a fracture 
of the left proximal humerus.)  In December 1996, the 
impressions were bilateral tennis elbow, arthritis and 
radiculitis of the cervical spine, and polycythemia.  The 
veteran received treatment with moist heat packs for these 
conditions through 1997, and there was no mention of 
residuals of a left hand injury. 

On a November 1998 VA hand examination, the veteran had 
complaints of pain and swelling in his left index, middle, 
and ring fingers, especially in the winter, and pain in his 
left wrist.  He said he had received treatment for these 
conditions at the VA outpatient clinic in 1996.  The veteran 
said he was a federal coal inspector and that he crawled at 
least a mile daily in a deep mine and that he climbed 
ladders.  He said he had increased symptoms in the winter and 
could get by all right in the summer.  He reported weakness 
of his grip and said that he had his grip while climbing a 
ladder a couple of times.  He reported that was being treated 
for polycythemia and had been placed on allopurinol for 
possible gouty arthritis of his fingers.  Examination showed 
the left wrist had decreased motion with dorsiflexion to 40 
degrees (normal is 70 degrees), palmar flexion to 30 degrees 
(normal is 80 degrees), radial deviation to 18 degrees 
(normal is 20 degrees), and ulnar deviation to 30 degrees 
(normal is 45 degrees).  All motion was reported to be 
performed with pain.  The index and middle (2nd and 3rd) 
fingers lacked 3 centimeters from reaching the palmar crease, 
and the ring (4th) finger lacked 1 cm from reaching the 
palmar crease.  Range of motion of the proximal 
interphalangeal joints of these fingers was from 0 to 50 
degrees for the ring finger, 0 to 30 degrees for the middle 
finger, and 0 to 40 degrees for the index finger.  The 
veteran claimed pain in all finger movements.  The examiner 
said the left hand disorder was probably on the basis of 
trauma.  He added that there was no evidence of degenerative 
arthritis of the left wrist or left hand fingers.  November 
1998 VA X-rays of the left hand and wrist were normal.

In February 1999, the RO assigned an increased rating of 20 
percent for residuals of a left hand injury with limitation 
of motion of the wrist and 2nd, 3rd, and 4th fingers and a 
history of arthritis.

The veteran and his representative have requested that 
separate ratings be assigned for the left wrist and left hand 
finger disabilities.

II.  Analysis

The Board notes that the veteran is right handed, and his 
service-connected left hand disability involves his minor 
upper extremity.

The veteran's claim for an increase in a 20 percent rating 
for his left hand disability is well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, since the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a diagnostic code does not provide a 0 percent rating, a 
0 percent rating will be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joints involved.  When there 
is some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint or group 
of minor joints affected by arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).

The maximum rating for limitation of motion of a wrist (major 
or minor) is 10 percent, and such is warranted when there is 
limitation of dorsiflexion to less than 15 degrees or when 
palmar flexion is limited in line with the forearm.  38 
C.F.R. § 4.71a, Code 5215.

A 20 percent rating will be assigned when there is favorable 
ankylosis of the index and middle fingers of the minor hand.  
38 C.F.R. § 4.71a, Code 5223.  A 20 percent rating will also 
be assigned for favorable ankylosis of the index, middle, and 
ring fingers of the minor hand.  38 C.F.R. § 4.71a, Code 
5222.

Unfavorable ankylosis of the index, ring, and middle fingers 
of the minor hand is rated 30 percent.  38 C.F.R. § 4.71a, 
Code 5218.

Notes which accompany 38 C.F.R. § 4.71a, Codes 5216-5223, 
concerning ankylosis of multiple fingers, provide that the 
rating will be under the criteria for unfavorable ankylosis 
when there is ankylosis or limited motion preventing flexion 
of the tips of the fingers to within 2 inches (5.1 cms.) of 
the transverse fold of the palm.  When there is ankylosis or 
limited motion beyond that point, the rating will be under 
the criteria for favorable ankylosis.  Limitation of motion 
of less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  Combination of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades. 

The left hand disability includes, in part, limitation of 
motion of the 2nd, 3rd, and 4th fingers.  The recent VA 
examination shows these fingers are not truly ankylosed 
(i.e., fixed in one position), but limited motion of the 
fingers may be rated as ankylosis.  Limitation of motion of 
the 2nd and 3rd fingers is equivalent to at most favorable 
ankylosis since flexion is possible to within 3 cms of the 
palmar crease.  The limitation of motion of the 4th finger is 
not considered disabling, as the finger can be flexed to 
within 1 cm of the palmar crease.  Rating limitation of 
motion of these 3 fingers as favorable ankylosis supports a 
20 percent rating under Codes 5222 or 5223.  Unfavorable 
ankylosis of these 3 fingers, as required for a 30 percent 
rating under Code 5218, is not shown.

The veteran's left hand disability also includes limitation 
of motion of the left wrist, and the Board has considered 
whether left wrist limitation of motion warrants an 
additional rating.  The recent VA examination does show some 
limitation of left wrist motion, including dorsiflexion to 40 
degrees and palmar flexion to 30 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (standard wrist motion).  However, the extent 
of the veteran's limitation of motion of the left wrist does 
not meet the criteria for a 10 percent rating under Code 
5215, and thus a 0 percent rating is to be assigned for such 
limited motion in accordance with 38 C.F.R. § 4.31.  He is 
also not entitled to a separate compensable rating for 
arthritis of the wrist under Codes 5003 and 5010 because the 
latest X-rays show no arthritis.

There is no medical evidence showing additional limitation of 
left hand finger or wrist motion, due to pain on use or 
during flare-ups, particularly not to the extent required for 
a higher rating under the previously discussed diagnostic 
codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 6 Vet. App. 
321 (1995).  In this regard the Board notes that the veteran 
is able to perform prolonged demanding physical work 
(crawling at least a mile daily in a mine and climbing 
ladders) despite the limitations imposed by the residuals of 
his service-connected left hand disorder. 

The preponderance of the evidence is against a rating in 
excess of 20 percent for residuals of a left hand injury.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).



ORDER

An increased rating for residuals of a left hand injury is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

